In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00159-CV


                       IN RE LONNIE KADE WELSH, RELATOR

                               ORIGINAL PROCEEDING

                                     June 28, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Relator Lonnie Kade Welsh, proceeding pro se, filed a petition for writ of

mandamus without paying the requisite filing fee. By letter of May 26, 2022, the Clerk of

this Court notified Welsh that the filing fee was overdue and that unless he was excused

from paying court costs under Rule of Appellate Procedure 20.1, failure to pay the filing

fee by June 6 would result in dismissal of this original proceeding. To date, Welsh has

not paid the filing fee nor sought leave to proceed without payment of court costs.

      Because Welsh has failed to comply with a requirement of the appellate rules and

a notice from the Clerk requiring action within a specified time, we dismiss this original

proceeding. See TEX. R. APP. P. 42.3(c).

                                                        Per Curiam